The arguments and amendments submitted 06/16/2022 have been considered.  The merits of the claims are addressed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature recited in claim 15 as “changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced” must be shown or the feature must be canceled from the claim.  Furthermore, the feature recited in claim 28 as “the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced” must be shown or the feature must be canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-23 and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Independent claims 15 and 28 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 recites the limitation of a “changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced”.  Applicant pointed to para. 0053 of the application publication for support for the new, underlined feature added to the claim.  However, there is no support for the new feature in para. 0053 or anywhere else in the disclosure, and therefore this feature is new matter. Para. 0053 describes “the irradiation units can perform different irradiation operations in the overlap region, even if the workpiece layer to be produced remains the same”.  However, performing different irradiation operations in the overlap region is not the same as changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers.  Furthermore, para. 0053 is concerned with the situation where the workpiece layer to be produced remains the same, which is vague (same as what?) and does not correspond to the claimed situation requiring independence of workpiece layers to be produced for the changing of partitioning region boundaries between two successive raw material powder layers in the common overlap region.
Claim 28 recites the limitation of “the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced”.  Applicant pointed to para. 0053 of the application publication for support for the new, underlined feature added to the claim.  However, there is no support for the new feature in para. 0053 or anywhere else in the disclosure, and therefore this feature is new matter. Para. 0053 describes “the irradiation units can perform different irradiation operations in the overlap region, even if the workpiece layer to be produced remains the same”.  However, performing different irradiation operations in the overlap region is not the same as changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers.  Furthermore, para. 0053 is concerned with the situation where the workpiece layer to be produced remains the same, which is vague (same as what?) and does not correspond to the claimed situation requiring independence of workpiece layers to be produced for the changing of partitioning region boundaries between two successive raw material powder layers in the common overlap region.
Claim Interpretation
In claim 15, the preamble recitation of “an irradiation system, wherein the irradiation system … comprises at least three irradiation units” is given patentable weight in view of the recitation of “each of the irradiation units” in the body of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23, 25-29, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner, (EP 2862651A1, made of record on the IDS filed 08/20/2019) in view of Schwarze (EP 2875897A1, made of record on the IDS filed 08/20/2019) and Ferrar (US PG Pub 2016/0114432).  
Regarding claim 15, Wiesner teaches a method for controlling an irradiation system (abstract and sections cited below), wherein the irradiation system is used in a device for the additive manufacture of three-dimensional workpieces (Figs. 1-3), the system comprising at least three irradiation units (paras. 0006, 0040-0041), wherein the method comprises the following steps:
a) defining an irradiation region for each of the irradiation units (paras. 0006, 0040-0041; see also Figs. 1-3), wherein the irradiation regions each comprise a portion of an irradiation plane (as shown in Figs. 2-3) which extends parallel to a carrier of the device (16), and wherein the irradiation regions are so defined that they overlap in a common overlap region (any of 26a, 26b, 28; see also paras. 0009, 0016-0017, 0033, and 0040-0045); 
b) irradiating a raw material powder layer arranged on the carrier to produce a workpiece layer (paras. 0005, 0007, and 0041); and 
c) arranging a further raw material powder layer on the already irradiated raw material powder layer to produce a further workpiece layer (paras. 0004-0006).
Wiesner does not explicitly teach subdividing the overlap region into a plurality of partitioning regions, each of which is associated with at least one of the irradiation units; and changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers.
However, Schwarze teaches a method and device for controlling an irradiation system for additive manufacturing comprising: 
subdividing the overlap region (eg. overlap area 26 in Figs. 4-5 and para. 0021) into a plurality of partitioning regions (in Figs. 4-5, the set of regions S1 and S2 is a plurality of partitioning regions since each section S within the overlap area has been partitioned into a pair of regions S1 and S2 per paras. 0046-0047), each of which is associated with at least one of the irradiation units (paras. 0037, 0047-0048, 0052, and 0054); and 
changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers (eg. as shown by Fig. 4 wherein the boundaries of each pair of regions S1 and S2 have been changed for each quadrant in Fig. 4 with each quadrant representing a successive powder layer in the following sequence: upper left, lower left, upper right, lower right; see also paras. 0054 and 0057, and therefore, the partitioning regions differ from one another between successive layers in terms of boundaries and orientation; see also Fig.5, where the boundaries between S1 and S2 have been changed for each quadrant similar to Fig. 4).
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain the benefits taught by Schwarze and cited above.
Wiesner and Schwarze do not explicitly teach changing the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced.
However, Ferrar teaches a method and device for controlling an irradiation system for additive manufacturing comprising selecting the partitioning region boundaries (“each laser beam is individually steered to solidify separate areas in each powder layer, a scanning zone for each laser beam defined by the locations on the powder bed to which the laser beam can be steered” per claim 33 wherein scanning zones correspond to partitioning region boundaries; see also para. 0023; Fig. 4 shows an example of region boundaries for one powder layer) so that the partitioning regions differ from one another between two successive raw material powder layers (para. 0060 implies selections may differ between two successive raw material powder layers) in the common overlap region (para. 0023, claim 33) independent of workpiece layers to be produced (For the H-shaped workpiece 103 shown in solid black in Fig. 1, the workpiece layers are different depending upon whether the workpiece layer includes only the upright portions or also includes the horizontal portion of the workpiece.  However, the selections of the partitioning region boundaries are “based upon a parameter indicative of an angle of the laser beam to the powder layer” per para. 0023 or “make the selection in order to maximise a velocity at which the member 340 can be moved over the powder bed and/or to minimize a number of passes of the member 340 over the powder bed 304 required for solidification of the specified areas of each powder layer” per para. 0060.  Therefore, these selections for different powder layers are independent of which workpiece layers are to be produced, eg. workpiece layers having upright portions only vs workpiece layers having both upright portions and a horizontal portion).
In view of Ferrar’s teachings, it would have been obvious to modify the method of Wiesner as modified by Schwarze to change the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced, to predictably obtain the benefits of a higher scan velocity and/or more efficient irradiation of the powder layers, as taught by Ferrar and cited above, thereby improving manufacturing speed and efficiency regardless of differences in workpiece layers to be produced for various workpieces.
Regarding claim 16, Wiesner teaches the proportions of the irradiation regions relative to the total area of the irradiation plane are each greater than 0% and less than 100% (Figs. 2-3); and/or wherein the proportion of the overlap region relative to the total area of the irradiation plane is greater than 0% and less than 100% (Figs. 2-3).  
Regarding claim 17, Wiesner teaches the irradiation units and/or the centers of the irradiation regions span a polygon (Figs. 2-3).
Regarding claim 18, Wiesner teaches a step of selecting at least one irradiation unit to be used for the irradiation of the overlap region (paras. 0009, 0016-0017, 0033, and 0040-0045).  
Regarding claim 19, Wiesner teaches the selection step is carried out again before the further workpiece layer is irradiated (implicit from para. 0009, 0016-0017, 0033, and 0040-0045). 
Regarding claims 20 and 23, Wiesner does not explicitly teach these features.
However, Schwarze teaches the selection of the irradiation units to be used for the overlap region differs between two successive raw material powder layers (paras. 0016-0018 and 0054), and  
the definition of the irradiation regions is carried out in such a manner that the arrangement of the overlap region within the irradiation plane changes between two successive raw material powder layers (paras. 0016-0018, 0021-0022, and 0043-0054).
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain these benefits. 
Regarding claim 21, Wiesner teaches a plurality of irradiation units is selected for the irradiation of the overlap region, in order to irradiate the overlap region in parallel or in succession (para. 0009).  
Regarding claim 22, Wiesner teaches for selecting the irradiation units for the overlap region, the following step is carried out: 
selecting irradiation units for the irradiation of the overlap region in the irradiation regions of which the workpiece layer to be produced also extends outside the overlap region (implicit from para. 0009, 0016-0017, 0033, and 0040-0045); or 
selecting irradiation units for the irradiation of the overlap region in the irradiation regions of which the workpiece layer to be produced does not extend outside the overlap region (implicit from para. 0009, 0016-0017, 0033, and 0040-0045).  
Regarding claims 25 and 26, Wiesner does not explicitly teach these features.
However, Schwarze teaches the changing of the partitioning region boundaries takes place by displacing an intersection point of the partitioning region boundaries (paras. 0026-0028), and
the displacement of the intersection point takes place randomly or according to a predetermined pattern (paras. 0026-0028). 
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain these benefits. 
Regarding claim 27, Wiesner teaches the irradiation system comprises at least one group of at least three irradiation units, comprising the steps of: 
arranging the irradiation units in such a manner that the irradiation units together span a polygon (Figs. 2-3); and 
defining the irradiation region for each irradiation unit in such a manner that their common overlap region is arranged at least in part within the polygon (Figs. 2-3).
Regarding claim 28, Wiesner teaches a device for the layer by layer manufacture of three-dimensional workpieces (Figs. 1-3), comprising: 
an irradiation system having at least three irradiation units (paras. 0006, 0040-0041); 
a carrier (16) which is adapted to receive a raw material powder layer which is irradiatable by the irradiation system to produce a workpiece layer (paras. 0005, 0007, 0041);
 a control unit (26) which is adapted to define an irradiation region for each of the irradiation units, (paras. 0006, 0040-0041; see also Figs. 1-3) wherein the irradiation regions each comprise a portion of an irradiation plane which extends parallel to the carrier (Figs. 2-3), and wherein the control unit is further adapted to define the irradiation regions in such a manner that they overlap in a common overlap region (any of 26a, 26b, 28; see also paras. 0009, 0016-0017, 0033, and 0040-0045); 
wherein the control unit is further adapted to control the device in such a manner that raw material powder layers arranged in succession on the carrier are irradiatable to produce successive workpiece layers (para. 0044).
Wiesner does not explicitly teach the control unit is further adapted to control the device in such a manner that the overlap region is subdivided into a plurality of partitioning regions, each of which is associated with at least one of the irradiation units, and the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers.
However, Schwarze teaches a method and device for controlling an irradiation system for additive manufacturing wherein the control unit is adapted to control the device (control device 27 in Fig. 3) in such a manner that the overlap region (eg. overlap area 26 in Fig. 4 and para. 0021) is subdivided into a plurality of partitioning regions (in Figs. 4-5, the set of regions S1 and S2 is a plurality of partitioning regions since each section S within the overlap area has been partitioned into a pair of regions S1 and S2 per paras. 0046-0047), each of which is associated with at least one of the irradiation units (paras. 0037, 0047-0048, 0052, and 0054); and 
the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers (eg. as shown by Fig. 4 wherein the boundaries of each pair of regions S1 and S2 have been changed for each quadrant in Fig. 4 with each quadrant representing a successive powder layer in the following sequence: upper left, lower left, upper right, lower right; see also paras. 0054 and 0057, and therefore, the partitioning regions differ from one another between successive layers in terms of boundaries and orientation; see also Fig.5, where the boundaries between S1 and S2 have been changed for each quadrant similar to Fig. 4).
Schwarze teaches that these steps allow large workpiece construction from irradiation of adjoining areas (abstract, paras. 0005-0006) in a fast manner (para. 0041) and avoids excessive application of radiation to certain contour areas (para. 0057).
In view of Schwarze’s teachings, it would have been obvious to one of ordinary skill to combine these steps with Wiesner’s method to predictably obtain the benefits taught by Schwarze and cited above.
Wiesner and Schwarze do not explicitly teach the partitioning region boundaries are changed so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced.
However, Ferrar teaches a method and device for controlling an irradiation system for additive manufacturing comprising selecting the partitioning region boundaries (“each laser beam is individually steered to solidify separate areas in each powder layer, a scanning zone for each laser beam defined by the locations on the powder bed to which the laser beam can be steered” per claim 33 wherein scanning zones correspond to partitioning region boundaries; see also para. 0023; Fig. 4 shows an example of region boundaries for one powder layer) so that the partitioning regions differ from one another between two successive raw material powder layers (para. 0060 implies selections may differ between two successive raw material powder layers) in the common overlap region (para. 0023, claim 33) independent of workpiece layers to be produced (For the H-shaped workpiece 103 shown in solid black in Fig. 1, the workpiece layers are different depending upon whether the workpiece layer includes only the upright portions or also includes the horizontal portion of the workpiece.  However, the selections of the partitioning region boundaries are “based upon a parameter indicative of an angle of the laser beam to the powder layer” per para. 0023 or “make the selection in order to maximise a velocity at which the member 340 can be moved over the powder bed and/or to minimize a number of passes of the member 340 over the powder bed 304 required for solidification of the specified areas of each powder layer” per para. 0060.  Therefore, these selections for different powder layers are independent of which workpiece layers are to be produced, eg. workpiece layers having upright portions only vs workpiece layers having both upright portions and a horizontal portion).
In view of Ferrar’s teachings, it would have been obvious to modify the method of Wiesner as modified by Schwarze to change the partitioning region boundaries so that the partitioning regions differ from one another between two successive raw material powder layers in the common overlap region independent of workpiece layers to be produced, to predictably obtain the benefits of a higher scan velocity and/or more efficient irradiation of the powder layers, as taught by Ferrar and cited above, thereby improving manufacturing speed and efficiency regardless of differences in workpiece layers to be produced for various workpieces.
Regarding claims 29 and 32, Wiesner does not teach this feature.
However, Schwarze teaches the plurality of partitioning regions fill the entirety of the overlap region (in Fig. 5 the entirety of overlap region 26 is filled by the plurality of partitioning regions S1 and S2; it is also noted that even though some of the plurality of partitioning regions are outside overlap region 26, this does not negate that region 26 is filled in its entirety), with motivation for this modification to Wiesner provided in the rejections of claims 15 and 28 above, respectively. 
Regarding claims 31 and 34, Wiesner does not teach this feature.
However, Schwarze teaches changing the partitioning region boundaries comprises changing the partitioning region boundaries so that each of the plurality of partitioning regions differs in size between two successive raw material powder layers (eg. as shown by Fig. 4 wherein the boundaries of each pair of regions S1 and S2 have been changed for each quadrant in Fig. 4 with each quadrant representing a successive powder layer in the following sequence: upper left, lower left, upper right, lower right; see also paras. 0054 and 0057, and therefore, each of the partitioning regions differ in size between successive layers since each S1 region and S2 region differ in size between successive layers as shown by comparing their relatives sizes for each quadrant in Fig. 4), with motivation for this modification to Wiesner provided in the rejections of claims 15 and 28 above, respectively. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner in view of Schwarze and Ferrar, as applied to claim 15 above, further in view of Gray (US PG Pub 2017/0173737).  
Regarding claim 30, Wiesner and Schwarze do not explicitly teach this feature.
However, Gray teaches a method for controlling an AM irradiation system wherein subdividing the overlap region of irradiation regions (region 28 in Fig. 1 is an overlap region covered by the irradiation regions from the two scanners as indicated by the dashed lines for each arcuate irradiation region indicating complete overlap across powder bed 20) from a plurality of irradiation units (pair of lasers 14 and scanners 16 in Fig. 1) comprises dividing the overlap region (28) into a plurality of partitioning regions (pair of regions for each layer in Fig. 3B separated by edge 336) such that a union of the plurality of partitioning regions equals the overlap region (for each layer the sum of the left and right portioning regions equals the overlap region as shown in Fig. 3B and paras. 0038-0039, see also Fig. 1).
Gray teaches that this manner of subdividing the overlap region allows a smaller AM machine size, reduction of machine height, and increased printing speed (para. 0033).
In view of Gray’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method of Wiesner in view of Schwarze to utilize Gray’s manner of subdividing to predictably obtain the benefits taught by Gray and cited above.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner in view of Schwarze and Ferrar, as applied to claim 28 above, further in view of Gray (US PG Pub 2017/0173737).  
Regarding claim 33, Wiesner and Schwarze do not explicitly teach this feature.
However, Gray teaches an apparatus for controlling an AM irradiation system wherein subdividing the overlap region of irradiation regions (region 28 in Fig. 1 is an overlap region covered by the irradiation regions from the two scanners as indicated by the dashed lines for each arcuate irradiation region indicating complete overlap across powder bed 20) from a plurality of irradiation units (pair of lasers 14 and scanners 16 in Fig. 1) comprises dividing the overlap region (28) into a plurality of partitioning regions (pair of regions for each layer in Fig. 3B separated by edge 336) such that a union of the plurality of partitioning regions equals the overlap region (for each layer the sum of the left and right portioning regions equals the overlap region as shown in Fig. 3B and paras. 0038-0039, see also Fig. 1).
Gray teaches that this manner of subdividing the overlap region allows a smaller AM machine size, reduction of machine height, and increased printing speed (para. 0033).
In view of Gray’s teachings, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Wiesner in view of Schwarze to utilize Gray’s manner of subdividing to predictably obtain the benefits taught by Gray and cited above.   
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered and are addressed below.
Regarding claims 15 and 28, Applicant presents an argument contending that the references cited in the 103 rejections of these claims in the last Office action do not teach the new feature added to the claim by the present amendment.
	However, this argument is moot in view of the present rejections of claims 15 and 28 over Wiesner in view of Schwarze and Ferrar.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745